EXHIBIT 10.1
 
Amendment to
Master Services Agreement
Call Handling Services
 


 
 
THIS AMENDMENT (“Amendment”) is made effective as of this 22  day of November,
2015 (the “Amendment Effective Date”) by and between Comcast Cable
Communications Management, LLC, a Delaware limited liability company, with
offices at 1701 JFK Boulevard, Philadelphia, PA 19103-2838 ("Comcast") and
Support.com, with offices at 900 Chesapeake Drive, 2nd Floor, Redwood City, CA
94063 ("Vendor").  This Amendment amends and modifies the Master Services
Agreement – Call Handling Services dated October 1, 2013 (the
“Agreement”).  Capitalized terms used by not defined herein shall be given their
meanings in the SOW or Agreement.


The parties, for good and valuable consideration, the receipt of which is hereby
acknowledged, agree to amend the Agreement as follows:


With respect to all Vendor personnel providing any Services for Comcast’s
Xfinity Home (“XH”) service under any SOW, Vendor agrees that the Background
Check, described in Section 4.9 of the Agreement, shall be performed prior to
the date such personnel provide the Services and annually on or about the
anniversary of such date.   Vendor shall not assign personnel to provide XH
Services hereunder if the results of any of the Background Checks performed, or
Vendor’s actual knowledge, indicate that such personnel may pose a threat to
Comcast’s property, employees, subscribers, subscribers’ property or
Confidential Information or such personnel would be otherwise unsuitable for
assignment.  Vendor shall maintain a list of all Vendor personnel who provide XH
Services and such list shall include the Background Check status and date of
last Background Check for each Vendor personnel.  This detailed list shall be
made available to Comcast for review upon request.  In addition, Vendor shall
provide Comcast with an annual letter of attestation stating that Vendor is in
full compliance with Background Check criteria set forth herein.


Except as expressly modified by this Amendment, the Agreement remains in full
force and effect.  To the extent there is a conflict between the terms of this
Amendment and the terms of the Agreement, the terms of this Amendment shall
govern.

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be effective as of
the Amendment Effective Date.

 
COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
SUPPORT.COM, INC.
 
BY:        /s/ Jennifer Yohe Wagner
BY:         /s/ Roop K. Lakkaraju
   
NAME:    Jennifer Yohe Wagner
NAME:    Roop K. Lakkaraju
   
TITLE:   Senior Vice President Procurement
TITLE:   EVP, CFO & COO
   
DATE:   5/12/2016
DATE:      5/23/2016


